Citation Nr: 1435480	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to December 1967 and from February 1980 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2010.  A transcript is of record.

This claim was previously before the Board in October 2010, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records from the first period of active service are not available.  The Veteran testified at the June 2010 hearing that during his first period of active service there was a shipboard accident in which a half inch deck sheet fell on the small of his back.  He said that he had had knee problems since that incident.

At an October 2007 VA consultation for the knees the Veteran was diagnosed with bursitis of the left knee.  At February 2008 VA treatment the Veteran was diagnosed with chronic left knee pain related to minor osteoarthritis plus possible tendinitis and bursitis.

The Veteran's wife wrote in a June 2010 statement that she had known the Veteran since he returned from the Navy in December 1967 and that when they first met he had problems with his knees.  He had knee pain that had progressed over the years.

The Veteran had a VA examination for his knees in September 2011.  He reported that since the in-service injury he had had continued pain in the patellar and anterior areas of the knees that had progressively worsened.  On examination there was pain on movement and the knees were stable.  The examiner noted that while the Veteran had been diagnosed with degenerative arthritis at VA treatment, the basis of the diagnosis was not clear.  September 2007 x-rays and an August 2011 MRI of the knees were normal.  The examiner opined that while the Veteran related a history of bilateral knee pain, there was no objective evidence on examination to diagnose a specific chronic knee condition or disability.  He noted that there were no imaging studies of record or pathology to support a diagnosis of arthritis in either knee.  There was no evidence that the Veteran had a current right or left knee disability that began during a period of active service or within a year of discharge from service and that there was not a knee disability related to any incident of service.

Here, the Board recognizes that the September 2011 VA examiner did not feel that there was objective evidence to diagnose the Veteran with left knee degenerative arthritis.  However, no opinion was provided on the validity of the diagnosis of bursitis.  Accordingly, the Board finds that the totality of the record is sufficient to show that the Veteran has had a diagnosis of bursitis during the claims period, which qualifies as a current disability for VA purposes.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007). 

VA treatment records to June 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2013 to the present.

2.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service right and left knee problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.   Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his knees.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

4.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any knee disabilities found to be present, to include left knee bursitis.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must opine as to whether it is at least as likely as not that any diagnosed disability is related to or had its onset during service.  

The examiner must accept as credible the Veteran's report of the in-service incident in which a half inch deck sheet fell on the small of his back and his wife's statement that he had knee problems in 1967.

A complete rationale must be provided for all opinion.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so.

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

